AMENDMENT 1 TO PARTICIPATION AGREEMENT Among TRANSAMERICA SERIES TRUST and TRANSAMERICA LIFE INSURANCE COMPANY TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY MONUMENTAL LIFE INSURANCE COMPANY WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO THIS AMENDMENT, made and effective as of May 1, 2013, by and among Transamerica Life Insurance Company, Transamerica Financial Life Insurance Company, Monumental Life Insurance Company, Western Reserve Life Assurance Co. of Ohio, severally and not jointly, (hereinafter, each, the “Insurance Company”), a corporation, on its own behalf and on behalf of each segregated asset account of the Insurance Company and Transamerica Series Trust (the “Trust”). WHEREAS, the Insurance Company and the Trust desire to amend the Agreement as provided herein. NOW, THEREFORE, in consideration of their mutual promises, the Insurance Company and the Trust agree as follows: 1. A new paragraph, numbered consecutively, is added to ARTICLE II.Representations, Warranties and Agreements, as follows: 2.11.The Trust agrees to promptly notify the Company when any series fails to meet the exclusions set forth in Commodity Futures Trading Commission (the “CFTC”) Rule 4.5(c)(2)(iii), thereby requiring the investment adviser of the series, or any other affiliate, to register with the CFTC as a Commodity Pool Operator (“CPO”), as defined under the Commodity Exchange Act (the “CEA”), with respect to such series. Until such notification is provided to the Company, the Trust represents and warrants that none of its series require an investment adviser of any series or any other affiliate to register with the CFTC as a CPO. The Trust further represents and warrants that it will comply with the CEA and CFTC rules and regulations regarding CPO registration, to the extent required. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the Agreement. Effective Date: May 1, 2013 TRANSAMERICA SERIES TRUST By:/s/ Christopher A. Staples Name:Christopher A. Staples Title:Vice President, Chief Investment Officer Date: 6/27/13 MONUMENTAL LIFE INSURANCE COMPANY By:/s/ Steven R. Shepard Name:Steven R. Shepard Title:Vice President Date:6/26/13 TRANSAMERICA LIFE INSURANCE COMPANY TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By:/s/ Arthur D. Woods Name:Arthur D. Woods Title:Vice President Date:6/26/13
